Per Curiam.

This was an action, in the usual form, upon a promissory note.
There was no service upon one of the defendants. The other two answered, first, a general denial; secondly, that they did not execute the note — which second paragraph is sworn to by one of the defendants.
Trial by a jury; verdict for the plaintiffs; motion for a new trial overruled; and judgment.
There are three errors assigned—
1. That the Court erred in admitting the note in evidence, without proof of its execution.
The evidence is not all in the record, and, therefore, we are not informed as to whether such proof was made or not.
2. The evidence was not sufficient.
J. M. Flagg and R. Parrett, for the appellants.
A. Ellison, for the appellees.
The same answer may be given to this as to the first assignment.
3. The verdict is contrary to law, &e.
There is no exception appearing in the record to any legal ruling in the case, except to the decision on the motion for a new trial, and the pleadings being sufficient, under the circumstances, the presumption is, that was correct.
The judgment is affirmed, with 3 per cent, damages and costs.